Citation Nr: 1546172	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus and hypertension.  The Veteran also appealed the evaluation of a right knee disability, but withdrew this appeal prior to submitting his substantive appeal.  As such this issue is not before the Board.  38 C.F.R. § 20.204 (2015).

In his substantive appeal, the Veteran requested an opportunity to testify at a videoconference hearing before the Board.  He withdrew this request in June 201.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

The Veteran contends that he has hypertension and diabetes mellitus type II as a result of exposure to Agent Orange in military service.  

Diabetes mellitus is among the disorders that will be presumptively service connected on the basis of in-service herbicide exposure.  of 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).

The Veteran's service records do not indicate service in the Republic of Vietnam.  However, the Veteran has contended that he was exposed to Agent Orange in Korea in 1968.  Specifically, the Veteran reports that he was assigned to Kimpo AB and states that the area (Kimpo AB) was sprayed with Agent Orange daily due to the base being built.  

He has also submitted a letter from the service department dated in August 2003, showing that it was planning to remove dioxin from the soil at the former Norton Air Force Base.  The claims file shows that the Veteran was at Norton Air Force Base in 1968.  VA's adjudication manual M-21-R requires procedures for verifying exposure to herbicides, including Agent Orange.  The claims file does not document that these procedures were followed.

With respect to the Veteran's hypertension claim, while hypertension is not a presumptive condition under 38 C.F.R. § 3.309, but the adjudication manual recognized that hypertension could be secondary to diabetes in some cases.  
38 C.F.R. § 3.159 (c)(4).

The Veteran indicates that he was diagnosed with hypertension in 2001.  Records of this diagnosis do not appear to be of record.  In addition, the Veteran has reported a diagnosis of diabetes mellitus as early as 2005.  The VA treatment records of record indicate diagnoses around 2007.  VA has a duty to obtain relevant outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:
 
1.  Follow adjudication manual procedures for verifying the Veteran's exposure to herbicides, including dioxin at Kimpo, Korea in 1968 and while stationed at Norton Air Force Base.

2.  Obtain verification of the approximae dates when dioxins were used, stored or disposed of at Norton Air Force Base.

3.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated him since service for hypertension or diabetes.  This should specifically include records pertaining to the 2001 diagnosis of hypertension and 2005 diagnosis of diabetes mellitus.  

If any requested records cannot be obtained, inform the Veteran, tell him what steps were taken to obtain the records; and what further actions will be taken regarding the claim.  .

3.  If it is determined that the Veteran was exposed to Agent Orange or dioxin in service, obtain an opinion as to whether hypertension was caused or aggravated by type II, diabetes mellitus.  

If aggravation is found, the examiner should state whether there is evidence created prior to aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of hypertension prior to aggravation.

The examiner must provide reasons for the opinions. 
 
5.  If the benefit sought on appeal remains denied; issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


